Case 21-03000-sgj Doc 48-2 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 7




                           EXHIBIT CCCCC
    Case 21-03000-sgj Doc 48-2 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 2 of 7


File path: https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      Adj Close Volume
 12/31/2019    31.01       31.95     31.01       31.7       31.7 277900
   1/2/2020    31.87       32.12     31.43     32.11       32.11 452300
   1/3/2020    31.64       32.11     30.85     32.06       32.06 440100
   1/6/2020    31.67       32.21     31.32     32.05       32.05 270600
   1/7/2020    32.18       32.23     31.42     31.72       31.72 285100
   1/8/2020    32.07       33.05      31.8     32.05       32.05 335200
   1/9/2020    32.23       33.03     32.23     32.84       32.84 368200
  1/10/2020      32.7      33.66     32.39     33.49       33.49 429600
  1/13/2020    33.27       34.79     33.27     34.77       34.77 535600
  1/14/2020    34.89       36.42     34.72     36.16       36.16 501300
  1/15/2020       36       36.92     35.59     35.85       35.85 812400
  1/16/2020      36.3      36.52     35.13     35.47       35.47 460100
  1/17/2020    35.58        35.8      34.6     34.89       34.89 365900
  1/21/2020    34.77       35.04     34.13       34.7       34.7 538000
  1/22/2020    34.97       35.35        34     34.02       34.02 498200
  1/23/2020    34.08       36.24     34.02     36.05       36.05 613700
  1/24/2020    36.28       36.57      35.1     35.97       35.97 546900
  1/27/2020    35.45        36.7     35.37     35.92       35.92 631800
  1/28/2020    36.36       37.03     35.85     36.19       36.19 646300
  1/29/2020       34          34     30.76     30.84       30.84 1804700
  1/30/2020    30.03       30.82     29.46     29.51       29.51 1079700
  1/31/2020    29.34        29.7     28.34     28.75       28.75 831400
   2/3/2020      28.8      29.51     28.39       28.9       28.9 390500
   2/4/2020    29.41       29.44     28.04     28.32       28.32 655000
   2/5/2020    28.58       29.19     28.05     29.09       29.09 422000
   2/6/2020    29.33       29.37     28.75     29.06       29.06 343100
   2/7/2020    28.88       29.57     28.85       29.5       29.5 380700
  2/10/2020    29.38       29.55     28.94     28.99       28.99 479500
  2/11/2020    29.18       29.27     28.53     28.62       28.62 716400
  2/12/2020      28.7      28.91        28       28.2       28.2 725600
  2/13/2020    28.25       29.22     28.14     28.44       28.44 333200
  2/14/2020    28.48       28.57     27.43     28.09       28.09 432200
  2/18/2020    28.13       29.16     28.01     28.99       28.99 549400
  2/19/2020    29.18       29.46     28.39     28.44       28.44 403600
  2/20/2020    28.45       29.14     28.12     29.05       29.05 379300
  2/21/2020    28.88       29.31     28.62     29.04       29.04 244300
  2/24/2020    28.24       28.84     27.75     28.09       28.09 376200
  2/25/2020    28.14       28.27     25.93     26.14       26.14 712100
  2/26/2020    26.24       27.45     26.08     26.62       26.62 782000
  2/27/2020    26.04       26.62      25.2     25.44       25.44 394200
  2/28/2020    24.44       26.01     24.18     25.48       25.48 697300
   3/2/2020    25.77       25.94     24.64     25.51       25.51 512200
   3/3/2020    25.65       26.25        25     25.53       25.53 650700
    Case 21-03000-sgj Doc 48-2 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 3 of 7


File path: https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      Adj Close Volume
   3/4/2020    26.06       27.25      25.9     27.22       27.22 668200
   3/5/2020    26.68       26.79     25.65     26.18       26.18 444900
   3/6/2020    25.31       26.78     24.95     26.66       26.66 656400
   3/9/2020    24.98          25     21.12     21.55       21.55 834800
  3/10/2020    22.01       22.53     20.89     22.05       22.05 522600
  3/11/2020    21.36       22.01     20.02     20.58       20.58 609700
  3/12/2020    19.01       19.77     18.08       18.3       18.3 548200
  3/13/2020    19.44       19.44      17.2     18.67       18.67 731800
  3/16/2020    18.17       18.17      15.7     16.12       16.12 698800
  3/17/2020    16.35        17.5     15.02     15.48       15.48 935500
  3/18/2020    14.87       14.87     10.82     13.63       13.63 1809300
  3/19/2020    13.57       15.77     13.03     15.22       15.22 997600
  3/20/2020    15.52       15.71     13.34     14.36       14.36 1010500
  3/23/2020      14.3       14.3      13.3     13.87       13.87 782300
  3/24/2020    14.37       15.58     14.28     14.75       14.75 778200
  3/25/2020       15       16.61        15     15.84       15.84 818800
  3/26/2020    15.96       17.18     15.87     16.74       16.74 1022100
  3/27/2020    16.17       16.57     15.31     15.42       15.42 640200
  3/30/2020    15.51        16.4     14.94     16.18       16.18 542600
  3/31/2020    16.02       16.78     15.59     15.68       15.68 539400
   4/1/2020    14.86       15.18     12.97     12.99       12.99 908200
   4/2/2020    13.05       14.22      12.1     12.54       12.54 1473300
   4/3/2020      12.3      12.69     11.74     12.21       12.21 657600
   4/6/2020    12.83       14.98     12.83     14.39       14.39 625200
   4/7/2020    14.43        15.6     14.04     14.49       14.49 943900
   4/8/2020    14.74       16.61     14.49     16.21       16.21 709800
   4/9/2020      17.1      18.11      16.4     16.95       16.95 575500
  4/13/2020    16.74       17.11      15.7     16.48       16.48 711100
  4/14/2020    16.77       17.15     16.47        17          17 598900
  4/15/2020    16.23       16.23      15.3     15.57       15.57 432800
  4/16/2020    15.58       16.04     14.97     15.85       15.85 775700
  4/17/2020    16.74       17.15      16.3     16.83       16.83 424000
  4/20/2020    16.32       16.48     15.57     15.74       15.74 314700
  4/21/2020    15.22        15.7     15.02     15.52       15.52 304800
  4/22/2020    16.02       16.18      15.5     15.66       15.66 337500
  4/23/2020    15.74        16.6     15.72     16.05       16.05 694300
  4/24/2020    16.24       16.76     16.07     16.66       16.66 355700
  4/27/2020    16.85       18.05     16.71     18.01       18.01 512200
  4/28/2020    18.66       20.73     18.66     20.59       20.59 1058900
  4/29/2020    21.49       21.83     20.45     20.84       20.84 804100
  4/30/2020    20.47       20.71     19.49     19.71       19.71 537500
   5/1/2020    18.95        19.6     18.56     19.47       19.47 668100
   5/4/2020      18.8      19.55     18.54     19.39       19.39 333300
    Case 21-03000-sgj Doc 48-2 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 4 of 7


File path: https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      Adj Close Volume
   5/5/2020    19.87       20.97      19.7       19.9       19.9 380900
   5/6/2020    19.84       20.45      19.8     20.07       20.07 319900
   5/7/2020    20.39       20.83      20.2     20.56       20.56 391100
   5/8/2020    21.25       21.87     20.89     21.82       21.82 555100
  5/11/2020    21.47       21.91     20.66     21.38       21.38 579600
  5/12/2020    21.41       21.53     19.95     19.98       19.98 823900
  5/13/2020    19.74       20.03     18.81     19.06       19.06 394200
  5/14/2020    18.43       19.41     17.58     19.39       19.39 683400
  5/15/2020    19.34       20.49     19.21     20.38       20.38 565400
  5/18/2020    22.01       22.98      21.9     22.81       22.81 740900
  5/19/2020    22.41       23.46     22.08     22.33       22.33 600800
  5/20/2020    23.31       25.02     22.91        24          24 936500
  5/21/2020       24          25     21.37     24.35       24.35 1268900
  5/22/2020      24.8      25.42     23.97     24.47       24.47 560300
  5/26/2020    25.91       26.69      25.3     25.35       25.35 808100
  5/27/2020    26.01        27.2     25.21        27          27 751500
  5/28/2020    27.41       27.56     24.02     24.36       24.36 693600
  5/29/2020    23.98       25.68     23.92     24.84       24.84 511700
   6/1/2020    24.81       25.68      24.3       24.9       24.9 523700
   6/2/2020    25.05       25.43     24.43     24.61       24.61 436900
   6/3/2020    25.19       26.41     25.07     26.05       26.05 674900
   6/4/2020    25.77        26.2     24.18       24.3       24.3 694200
   6/5/2020    25.72       26.82     25.01     26.59       26.59 844300
   6/8/2020    27.06       27.37      25.3     25.67       25.67 947700
   6/9/2020      25.6      25.76     24.95     25.32       25.32 631300
  6/10/2020    25.25       25.44      24.3     24.71       24.71 852500
  6/11/2020      23.1         24      21.7     21.71       21.71 932300
  6/12/2020      22.8      23.34      21.7       22.4       22.4 672700
  6/15/2020    21.31       24.29     21.31     24.28       24.28 542800
  6/16/2020    25.34        25.5     24.13     25.02       25.02 426600
  6/17/2020       25       25.59     24.32     24.44       24.44 319200
  6/18/2020    23.99       24.68     23.51     23.68       23.68 281300
  6/19/2020    24.01       24.15     22.82     23.09       23.09 830400
  6/22/2020    22.84       23.75     22.58     23.62       23.62 396800
  6/23/2020      23.9      24.02     23.13     23.74       23.74 335900
  6/24/2020    23.25       23.35      22.1       22.9       22.9 560600
  6/25/2020    22.56       23.55     22.31     23.43       23.43 486300
  6/26/2020    23.18       23.18     22.46     22.69       22.69 1668000
  6/29/2020    22.96       24.36     22.59     24.22       24.22 422700
  6/30/2020    24.16       24.42     23.63     24.34       24.34 480700
   7/1/2020    24.32       24.72     23.61     23.95       23.95 508600
   7/2/2020    24.53        24.9     23.91       24.1       24.1 623000
   7/6/2020    24.68       25.09     24.15     24.52       24.52 303400
    Case 21-03000-sgj Doc 48-2 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 5 of 7


File path: https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      Adj Close Volume
   7/7/2020    24.23       24.66     23.48     23.57       23.57 448500
   7/8/2020    23.55       24.52     23.55     24.23       24.23 352200
   7/9/2020    24.27       24.27     23.07     23.43       23.43 474800
  7/10/2020    23.61       24.52     23.51     24.38       24.38 301300
  7/13/2020    24.62       24.87      23.5     23.55       23.55 516000
  7/14/2020    23.47       24.54     23.47     24.53       24.53 481800
  7/15/2020    25.28       26.21     25.15        26          26 569600
  7/16/2020    26.19       26.54     25.76     26.44       26.44 310700
  7/17/2020    26.57       26.91     26.14     26.46       26.46 380200
  7/20/2020    26.22       26.74      25.9     26.69       26.69 278700
  7/21/2020    26.87       26.99     26.42     26.58       26.58 599300
  7/22/2020      26.5      27.98      26.5     27.24       27.24 495800
  7/23/2020    27.41       27.84     25.88     26.35       26.35 525500
  7/24/2020    26.24        26.5     25.74     26.17       26.17 334100
  7/27/2020    26.15       27.12     26.01     27.04       27.04 405100
  7/28/2020    27.08        27.5     25.51     25.62       25.62 444900
  7/29/2020    25.94       26.48     25.93     26.41       26.41 496500
  7/30/2020    29.03       30.78     27.77     28.37       28.37 936000
  7/31/2020    28.19       28.52     26.95     28.23       28.23 585000
   8/3/2020      28.4      29.14     28.22     28.75       28.75 451400
   8/4/2020    28.52       28.75     27.75     27.94       27.94 430400
   8/5/2020    28.25       28.94     28.06     28.77       28.77 234300
   8/6/2020    28.65       28.84     28.18     28.29       28.29 175200
   8/7/2020    28.04       28.91      27.8     28.76       28.76 253500
  8/10/2020    28.78       30.28     28.75     29.72       29.72 458900
  8/11/2020    30.24       31.21      29.8     30.49       30.49 791700
  8/12/2020    30.96       31.14     30.43     31.13       31.13 659400
  8/13/2020    30.89       31.42     30.61     31.09       31.09 347300
  8/14/2020    30.69       31.26     30.28     30.86       30.86 254800
  8/17/2020    30.98       31.85     30.93       31.5       31.5 289800
  8/18/2020    31.72       32.01     30.04     30.14       30.14 428500
  8/19/2020    30.23        30.6     29.85     30.49       30.49 290900
  8/20/2020    30.04       30.78     30.04     30.34       30.34 255200
  8/21/2020    29.94       30.67     29.88     30.58       30.58 278900
  8/24/2020    30.98          31     30.01     30.45       30.45 226400
  8/25/2020    30.63       30.63     29.74     30.24       30.24 220200
  8/26/2020    30.18       30.33     28.91     28.96       28.96 439100
  8/27/2020    29.32       29.41     28.51     28.69       28.69 274300
  8/28/2020       29        29.3     28.81     29.26       29.26 401700
  8/31/2020    29.12       29.41     28.38     28.54       28.54 364200
   9/1/2020    28.49       29.73     28.16     29.72       29.72 326800
   9/2/2020    29.74       29.97     28.51     28.99       28.99 339700
   9/3/2020    29.08       29.08     27.13     27.46       27.46 411400
    Case 21-03000-sgj Doc 48-2 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 6 of 7


File path: https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      Adj Close Volume
   9/4/2020       28          28     26.14     26.34       26.34 408100
   9/8/2020       26       26.92     25.68     26.37       26.37 400200
   9/9/2020    26.66       26.89     25.99     26.24       26.24 323300
  9/10/2020    26.32       26.87     26.29       26.5       26.5 314400
  9/11/2020    26.82       27.14     24.95     24.97       24.97 572900
  9/14/2020    25.33        25.8     24.97       25.8       25.8 390100
  9/15/2020    26.02       26.16     25.01       25.1       25.1 391200
  9/16/2020    25.37       26.43     25.12     25.76       25.76 506700
  9/17/2020    25.25       25.36     24.45     24.68       24.68 259100
  9/18/2020      24.9      25.05     24.23     24.89       24.89 909300
  9/21/2020    24.23        24.6     23.69     24.57       24.57 514700
  9/22/2020    24.64       26.04     24.49     26.03       26.03 434700
  9/23/2020    26.01       26.72     25.92     26.56       26.56 1052500
  9/24/2020    26.53       27.48     25.86        27          27 757100
  9/25/2020    26.74          27     26.13     26.62       26.62 657300
  9/28/2020    27.03       27.91     26.96       27.8       27.8 680200
  9/29/2020    27.89       28.05     26.56     26.59       26.59 335100
  9/30/2020    26.68       27.34     26.35     26.77       26.77 299700
  10/1/2020    26.99       27.73     26.61       27.7       27.7 723300
  10/2/2020    26.96       27.98     26.78     27.76       27.76 243700
  10/5/2020    27.95       28.71     27.45     28.64       28.64 332800
  10/6/2020    28.91       29.28      28.2     28.42       28.42 427000
  10/7/2020    28.93       29.06     27.71     28.68       28.68 319300
  10/8/2020    29.19       30.02      29.1     29.49       29.49 302500
  10/9/2020    29.75       29.87     28.87     29.54       29.54 221300
 10/12/2020    29.63       29.81     29.22     29.65       29.65 186400
 10/13/2020    29.31       29.31     28.33     28.37       28.37 264400
 10/14/2020    28.51       28.57     27.42     27.49       27.49 222100
 10/15/2020    26.97        28.4      26.9     28.22       28.22 290200
 10/16/2020    28.15       28.44      27.1     27.14       27.14 225200
 10/19/2020    27.18       27.73      26.6     26.68       26.68 188300
 10/20/2020      27.1      27.79     26.77     27.22       27.22 364300
 10/21/2020    27.31       27.42     26.08     26.24       26.24 305600
 10/22/2020    26.53       26.53     25.37       25.9       25.9 491700
 10/23/2020    26.14       27.26        26     27.09       27.09 275400
 10/26/2020    26.67       26.83      24.9     25.01       25.01 404100
 10/27/2020    25.03       25.34     24.55     24.76       24.76 399600
 10/28/2020    25.01       27.86     23.74     26.78       26.78 835100
 10/29/2020    26.84       27.22     26.16     26.95       26.95 611200
 10/30/2020    26.76        26.8      25.3     25.65       25.65 508500
  11/2/2020    25.94       27.67     25.94     27.63       27.63 485400
  11/3/2020    28.35       29.29        28     29.07       29.07 473700
  11/4/2020    28.34       30.42     28.08     29.92       29.92 357400
    Case 21-03000-sgj Doc 48-2 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 7 of 7


File path: https://finance.yahoo.com/quote/SKY/history?p=SKY


Date        Open      High       Low       Close      Adj Close Volume
  11/5/2020    30.09       30.93      29.9     30.59       30.59 306500
  11/6/2020    30.54       30.56     28.37     28.47       28.47 330400
  11/9/2020       31          31     26.28     26.34       26.34 665000
 11/10/2020    26.86       27.94      26.5     27.47       27.47 721800
 11/11/2020      27.8      28.87     27.47     28.86       28.86 549300
 11/12/2020    28.52       29.07     27.61     28.04       28.04 486600
 11/13/2020    28.36          29     28.02     28.95       28.95 227500
 11/16/2020    29.38       29.76     28.73     29.73       29.73 335300
 11/17/2020    29.41       31.77     29.15     31.51       31.51 549000
 11/18/2020      31.5      32.06     31.24     31.44       31.44 705900
 11/19/2020    31.65       32.57     31.19     31.91       31.91 449500
 11/20/2020    31.77       32.34      31.6     32.25       32.25 400600
 11/23/2020    32.58       33.25     31.89     32.92       32.92 296700
 11/24/2020    33.42       33.44      31.9     32.24       32.24 371100
 11/25/2020    32.08       32.34     31.68     31.74       31.74 294000
 11/27/2020    31.98       32.72     31.76     32.59       32.59 137900
 11/30/2020    32.28       32.58     30.67     30.73       30.73 495600
  12/1/2020      31.2      31.89     30.89       31.2       31.2 492700
  12/2/2020    31.01       31.85     30.43     30.51       30.51 540700
  12/3/2020    30.62       31.85     30.59     31.64       31.64 357800
  12/4/2020    31.77       31.83     31.17     31.73       31.73 343700
  12/7/2020    31.75       31.98     30.83     31.82       31.82 404900
  12/8/2020    31.33       31.38     30.44     30.91       30.91 326000
  12/9/2020    30.58       31.51     29.65     30.06       30.06 501700
 12/10/2020      29.7      30.55     29.57     30.33       30.33 423000
 12/11/2020    30.11       30.79     29.63     29.65       29.65 336400
 12/14/2020    30.09       30.53     29.56     29.59       29.59 334400
 12/15/2020    29.94       30.39     29.24     30.09       30.09 431500
 12/16/2020    30.37       30.78     29.75     30.05       30.05 427200
 12/17/2020      30.3      31.28     29.76     31.28       31.28 918100
 12/18/2020    31.78       33.14     31.13     31.54       31.54 736200
 12/21/2020    30.61       31.22     29.83     31.15       31.15 355800
 12/22/2020    31.22        32.4     31.15     31.56       31.56 262100
 12/23/2020    31.86       31.95     31.19     31.48       31.48 293200
 12/24/2020    31.48       32.08     31.09     31.65       31.65    83900
 12/28/2020    32.12       32.12     31.18     31.42       31.42 364700
 12/29/2020    31.65       31.65     30.34     30.75       30.75 318700
 12/30/2020    30.91       31.72     30.81       31.3       31.3 225400
 12/31/2020    31.17       31.64     30.87     30.94       30.94 209500
